Madej v. Yale, 20-cv-133

                                          NOTICE

       The court has issued a Ruling on the Motion for Preliminary Injunction (Doc. No.

19) today. It has put that Ruling temporarily under seal, so that if any party believes that

portions of it should be redacted, because the privacy rights of the individual outweigh

the public’s interest in accessing the basis for the Ruling and the Ruling itself, he / they

can file a pleading advising the court of his / their views before the Ruling is placed on

the public docket. The parties are given until noon on April 2, 2020 to file any

suggested redactions before the Ruling is publicly docketed.
